Case 1:18-cv-01691-.]PO Document 36 Filed 12/11/18 Page 1 of 1

Robert Williams
P.O. Box 246
BronX, NY 10467

U.S.D.J. Paul Oetken
United States District Court
Southern District of NeW York

40 Foley Square
NeW York, NY 10007

December ll, 2018

RE: Robert Williams v. Classic Security et al. Docket# 18-cv-1691(JPO)

Dear Honor,

The court has been notified by defendant of the circumstances surrounding the matter of their
papers Eled to move this court to dismiss this action, Which they have that right to do so.

Moreover, since the Amended Complaint lacks no pleading requirements it demands a full
investigation In other Words, their right to tile does not offset plaintiff s rights Among other
things, the plaintiff Will oppose this motion under judicial protection, juridical personality and
civil rights Which domestic and human rights requires this type of cause of action(s) to be
processed in accordance to the rule of laW.

The plaintiff in this matter is asking permission for more time to respond and file oppositional
papers in this matter Usually one must respond Within 30 days however, due to the time of year
and other personal matters oppositional papers Would be filed no later than February 25, 2019.

Thank you for your understanding
Respect

( -.- .;:\' 4 »
Robert Williams

